DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 2/16/21 are acknowledged. Claims 1, 13, 14, 22, 29, 34-37, 43, and 47 have been amended. Claims 49-51 have been added. Claims 17, 26-27, 31, 38-39, and 46 have been canceled. Claims 1-16, 18-25, 28-30, 32-37, 40-45, and 47-51 are pending.
Claims 4-9, 11, 22-25, 28-30, 32-37, 40-42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/5/19.
Claims 1-3, 10, 12-16, 18-21, 43-44 and 46-51 are under examination are under examination as they read on the elected species of micelle and rapamycin.
Withdrawn Rejections
The rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 18, page 22 of the previous Office action.
The rejection of claims 1-3, 10, 12-14, 18-21, 47 and 48 under 35 U.S.C. 103 as being unpatentable over MUSC (Targeted Rapamycin Micelle (TRaM) as a Therapeutic and for Solid Organ transplant, Web published 4/4/2014) in view of  Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973), is withdrawn in light of Applicant’s amendment thereto. See paragraph 18, page 5 of the previous Office action.
The rejection of claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over MUSC (Targeted Rapamycin Micelle (TRaM) as a Therapeutic and for Solid Organ transplant, Web published 4/4/2014) in view of Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973) as applied to claims 1-3, 10, 12-14, 18-21, 47 and 48 above, and further in view of Broome et al. (Treating brain tumors with targeted-micelles containing rapamycin. [abstract]. In: Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; San Diego, CA. Philadelphia (PA): AACR; Cancer Res 2014;74(19 Suppl):Abstract nr 4467), is withdrawn in light of Applicant’s amendment to claim 1. See paragraph 14, page 12 of the previous Office action.
The rejection of claims 1 -3, 18, 19-21, and 47-48 under 35 U.S.C. 103 as being unpatentable over Nadig et al. (Transplantation: July 15, 2014 - Volume 98 - Issue - p 286-287) in view of Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961 -2973), Wang et al. (J Clin Invest. 2013; 123(4):1677-1693), and Faustman (WO 2016/057536 Al, published April 14, 2016), is withdrawn in light of Applicant’s amendment thereto. See paragraph 22, page 24 of the previous Office action. 
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Nadig et al. (Transplantation: July 15, 2014 - Volume 98 - Issue - p 286-287) in view of (Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973), Wang et al. (J Clin Invest. 2013; 123(4):1677-1693), and Faustman (WO 2016/057536 A1, published April 14, 2016) as applied to claims 1 -3,18,19-21,43,44 and 47-48 above, and further in view of Broome et al. (Treating brain tumors with targeted-micelles containing rapamycin. [abstract]. In: Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; San Diego, CA. Philadelphia (PA): AACR; Cancer Res 2014; 74(19 Suppl) Abstract nr 4467), is withdrawn in light of Applicant’s amendment to claim 1. See paragraph 23, page 29 of the previous Office action.

Maintained Rejections
Claim Interpretation
Instant claim 1 is interpreted to be directed to a formulation to pre-treat an organ prior to organ transplantation, comprising: 
(a) a first composition comprising an immunosuppressive agent encapsulated in a nanocarrier that comprises a targeting moiety on its surface; and 
(b) a second composition comprising a preservation solution. 
The targeting moiety is:
 (i) a peptide or peptidomimetic that binds C3 breakdown products and reperfusion epitopes, wherein the peptide or peptidomimetic comprises a Cr2 peptide or peptidomimetic.
Instant claim 43 is interpreted to be directed to a kit for producing a formulation to pre-treat an organ prior to transplantation: 
(a) a first composition comprising an immunosuppressive agent encapsulated in a nanocarrier that comprises a targeting moiety on its surface; and 
(b) a second composition comprising a preservation solution. 
The targeting moiety is:
 (i) a first peptide or peptidomimetic that binds C3 breakdown products and reperfusion epitopes, wherein the peptide or peptidomimetic comprises a Cr2 peptide or peptidomimetic; 
(ii) a second peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence RGD; or 
(iii) combinations thereof, which is interpreted to mean a combination of (i) and (ii).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 44, and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUSC (Targeted Rapamycin Micelle (TRaM) as a Therapeutic and for Solid Organ transplant, Web published 4/4/2014) in view of  Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973).
Claim 43 is drawn to a kit for producing a formulation to pre-treat an organ prior to transplantation: (a) a first composition comprising therapeutically effective amount of an immunosuppressive agent encapsulated in a nanocarrier that comprises on its surface a a targeting moiety; and (b) a second composition comprising a preservation solution; wherein the targeting moiety is a peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence RGD; wherein the nanocarrier is .
Claim 49 is drawn to a formulation to pre-treat an organ prior to transplantation, comprising: a) a first a first composition comprising an immunosuppressive agent encapsulated in a nanocarrier that comprises a targeting moiety on its surface; and (b) a second composition comprising a preservation solution; wherein the targeting moiety is a peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence RGD, wherein the nanocarrier is a polymeric nanoparticle, micelle, or liposome.
MUSC teach a formulation to pre-treat an organ prior to transplantation comprising a first composition comprising rapamycin encapsulated in a micelle and a second composition comprising UW solution (See page 1). MUSC teach that the micelle comprises a targeting moiety for endothelial cells. MUSC teach that the micelle is pH sensitive (See page 1).  MUSC teach that the first composition is at a concentration of 100 ng/ml (See page 1). MUSC teach that treatment of endothelial cells in vitro and in vivo with rapamycin can render endothelial cells (ECs) tolerogenic. MUSC teach that pre-treatment of ECs with rapamycin reduced proliferation of allo-reactive memory T cells, reduced cytokine production, reduced EC activation, and further promoted the differentiation of T regulatory cells in an EC/T co-culture system.  MUSC teach that rapamycin therapy provided protection from EC-mediated immune injury (See page 1). 
MUSC does not teach that the targeting moiety is a peptide or peptidomimetic comprising the sequence RGD.
In so far as MUSC does not teach the claimed targeting moiety, Danhier et al. remedies this deficiency by teaching that RGD peptides or peptidomimetics can be grafted at the surface of nanocarriers, such as micelles, for targeting drugs to endothelial cells via the integrin receptors expressed on their surface. Danhier et al. teach that RGD peptides are well-known to bind preferentially to the αvβ3 integrin (See page 2961). Danhier et al. teach that circulating RGD-grafted nanocarriers can bind to integrins expressed on endothelial cells and are then internalized probably via receptor-mediated endocytosis (See pages 2969). Danhier et al. teach that nanocarriers like micelles can be grafted at their surface with a targeting ligand such as an RGD-based sequence (See page 2965). Danhier et al. teach that several advantages of these nanocarriers include a small size (20-400 nm) that leads to passive targeting to cells and prolonged circulation and longer accessibility of the ligand to target receptors, and the RGD-targeted nanocarriers may specifically address drugs to angiogenic endothelial cells by the binding of the RGD peptide to αvβ3 overexpressed by these cells (See page 2965). Danhier et al. teach that cyclization is commonly employed to improve the binding properties of RGD peptides, conferring rigidity to the structure (See page 2964). Danhier et al. teach that cyclic peptides are more potent, and more specific (See page 2964). Danhier et al. teach that cyclic RGD peptides having improved integrin αvβ3 binding affinity and therefore, could serve as more effective antagonists with better capability and higher cellular uptake through the integrin-
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use an RGD peptide or peptidomimetic as the targeting moiety of the targeted rapamycin micelle, as taught by MUSC, because Danhier et al. teach that RGD-targeted nanocarriers, such as micelles, are advantageous in delivering drugs to integrin receptors on endothelial cells. Given that MUSC teach that rapamycin renders endothelial cells tolerogenic and provides therapeutic protection from endothelial cell-mediated immune injury, it would be obvious to use a targeting moiety for endothelial cells, such as an RGD peptide or peptidomimetic, to specifically deliver the rapamycin micelles to graft endothelial cells. One of ordinary skill in the art would be motivated to use an RGD peptide or peptidomimetic as the targeting moiety of an immunosuppressive rapamycin micelle because doing so would allow for the specific delivery of the rapamycin micelle to the endothelium of grafted tissues to reduce local injury, inflammation, allopresentation, and alleviate the side effects of systemic rapamycin delivery by selective suppression of the immune response. One of ordinary skill in the art would have a reasonable expectation of success given that Danhier et al. teach that RGD has been used in a variety of settings for targeting drugs to the endothelium via integrins. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would be used in similar products in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 

Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Applicant’s Arguments
a. Applicant argues that the date on the MUSC document is incorrect. Applicant argues that the website lists patent applications US 15/107,536; EP3094314; US 15/745,913, each of which were filed after the 4/4/2014 date listed on the MUSC website. Applicant argues that this proves it was impossible for the MUSC website to have published on 4/4/2014. Applicant argues that the MUSC website was modified on or after January 18, 2018 and therefore, the MUSC website is not prior art to the pending claims. Applicant argues that Applicant does not have the burden of showing what a publisher published and when. Applicant argues that once Applicant provided conclusive evidence that the document as a whole was not published as of the incorrectly listed publication date, the Examiner must disregard this incorrectly listed publication date.  Applicant argues that websites are living document that are often updated periodically. Applicant argues that Examiner must disregard this 2014 date. This is because the Examiner cannot determine what information the website actually published in 2018 and what information published in 2014. In this case, the Examiner has put an unfair burden on applicant by requiring applicant to prove by substantial evidence what exactly was published in 2014 and what was added in 2018. Applicant argues that MPEP 2128(II)(B) states that prior art disclosures on the internet or on an 
b. Applicant argues that evidence has been provided to refute the MUSC website. Applicant argues that the declaration by Nadig discusses the MUSC website.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
a. In response to Applicant’s argument that the MUSC website is not prior art, prior art disclosures on the Internet or on an online database are considered to be publicly available as of the date the item was publicly posted. The MUSC website provides a web published date of 4/4/14 and there is a presumption of accuracy for this information. As such, the MUSC document stands as prior art over the claimed invention.
b. In response to Applicant’s argument that evidence was provided to refute the MUSC web published date, as stated in the previous Office action, Exhibit 1 provides no date or source information so that the Examiner can evaluate the accuracy of the information provided therein. Furthermore, there is no evidence that Exhibit 1 is an earlier version of the website relied upon by the examiner. Regarding the Wayback machine printout, the Wayback Machine shows that the website relied on by the Examiner had a different title on November 15, 2015, which is consistent with that of Exhibit 1, a different title is not evidence that the information contained in the web document does not have a web published date of 4/4/2014. Exhibit 2 is the archived information for URL http://musc.technolQgypubiisher,com/technoiogy/18272. The page list six MUSC technologies, including Targeted Rapamycin Micelle (TRaM) as a Therapeutic in Solid Organ Transplant, and includes the link http://musc.technolQgypubiisher,com/technoiogv/14993. As stated above, this link is not archived on the Wayback Machine and the message displayed is “Hmm. The Wayback Machine has not archived that URL." Thus, the Examiner cannot verify that the MUSC summary provided 
Regarding the declaration of Nadig, the declaration is not sufficient to overcome the rejection because the declaration provides no evidence that the website date is incorrect. 
Claims 43,44 and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadig et al. (Transplantation: July 15, 2014 - Volume 98 - Issue - p 286-287) in view of Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973), Wang et al. (J Clin Invest. 2013; 123(4):1677-1693), and Faustman (WO 2016/057536 A1, published April 14, 2016). 
Claim 43 is drawn to a kit for producing a formulation to pre-treat an organ prior to transplantation: (a) a first composition comprising therapeutically effective amount of an immunosuppressive agent encapsulated in a nanocarrier that comprises on its surface a a targeting moiety; and (b) a second composition comprising a preservation solution; wherein the targeting moiety is a peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence RGD; wherein the nanocarrier is .
Claim 49 is drawn to a formulation to pre-treat an organ prior to transplantation, comprising: a) a first a first composition comprising an immunosuppressive agent encapsulated in a nanocarrier that comprises a targeting moiety on its surface; and (b) a second composition comprising a preservation solution; wherein the targeting moiety is a peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence RGD, wherein the nanocarrier is a polymeric nanoparticle, micelle, or liposome.
Nadig et al. teach an immunosuppressant targeted rapamycin micelle comprising a targeting moiety on its surface (TRaM) for targeted drug delivery to a transplanted allograft (See abstract). Nadig et al. teach that the micelles are 10-15 nm in size (See abstract). Nadig et al. teach that the TRaMs are readily taken up by endothelial cells (HUVECs) via receptor mediated 
Nadig et al. do not teach that the targeting moiety is an RGD peptide or peptidomimetic.
In so far as Nadig et al. do not teach the claimed targeting moiety, Danhier et al. remedies this deficiency by teaching that RGD peptides or peptidomimetics can be grafted at the surface of nanocarriers, such as micelles, for targeting drugs to endothelial cells via the integrin receptors expressed on their surface. Danhier et al. teach that RGD peptides are well-known to bind preferentially to the αvβ3 integrin (See page 2961). Danhier et al. teach that circulating RGD-grafted nanocarriers can bind to integrins expressed on endothelial cells and are then internalized probably via receptor-mediated endocytosis (See pages 2969). Danhier et al. teach that nanocarriers like micelles can be grafted at their surface with a targeting ligand such as an RGD-based sequence (See page 2965). Danhier et al. teach that several advantages of these nanocarriers include a small size (20-400 nm) that leads to passive targeting to cells and prolonged circulation and longer accessibility of the ligand to target receptors, and the RGD-targeted nanocarriers may specifically address drugs to angiogenic endothelial cells by the binding of the RGD peptide to αvβ3 overexpressed by these cells (See page 2965). Danhier et al. teach that cyclization is commonly employed to improve the binding properties of RGD peptides, conferring rigidity to the structure (See page 2964). Danhier et al. teach that cyclic peptides are more potent, and more specific (See page 2964). Danhier et al. teach that cyclic RGD peptides having improved integrin αvβ3 binding affinity and therefore, could serve as more effective antagonists with better capability and higher cellular uptake through the integrin-dependent endocytosis pathway (See page 2964). Danhier et al. teach that RGD peptidomimetics offer the advantage of increased physiological half-lives and oral bioavailability (See page 2964). 

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeted rapamycin micelle used for focused drug delivery to a transplanted allograft, as taught by Nadig et al., to include an RGD peptide or peptidomimetic as the targeting moiety because Danhier et al. teach that RGD-peptides and peptidomimetics can be attached to the surface of micelles to target drugs to endothelial cells via integrin receptors expressed on the endothelial cell surface. Given that Wang et al. teach that allograft endothelial cells trigger rejection, it would be obvious to modify the rapamycin micelle by attaching an RGD peptide or peptidomimetic on its surface to specifically target the rapamycin micelle to endothelial cells, which express the receptor to which RGD binds. Furthermore, given that 
Nadig, Danhier and Wang do not teach that the targeted rapamycin micelle is formulated with a second composition comprising a preservation solution.
However, this deficiency is remedied by Faustman, who teaches a composition comprising a preservation solution and an enzyme for reducing and inhibiting immune response to reduce or inhibit transplant rejection and teaches that the composition comprising the preservation solution can be combined with a composition comprising rapamycin as an overall therapy for transplant rejection. Faustman teaches a composition comprising an enzyme (e.g., papain) and an organ storage solution (e.g., Belzer UW solution) for reducing or inhibiting immune responses to reduce or inhibit transplant rejection (See pages 2-5, 11 and 14 and claims 109-110 and 128-131). Faustman teaches that the organ storage solution serves to preserve the cellular function of the desired donor tissue; mimic the intracellular electrolyte balance of mammalian cells; and reduce the redox changes associated with organ hypoxia during preservation (See pages 9-10). Faustman teach teaches that the organ storage solution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition comprising the immunosuppressive targeted rapamycin micelle comprising an RGD peptide or peptidomimetic, as taught by the combination of Nadig, Danhier and Wang, with a second composition comprising a preservation solution and an enzyme, as taught by Faustman, because both the rapamycin micelle comprising an RGD peptide or peptidomimetic and the preservation solution are taught by the prior art to be useful for reducing transplant rejection.  Furthermore, Faustman teaches that immunosuppressive drugs, such as rapamycin, can be used with a composition comprising a preservation solution as an overall therapy for transplant rejection. Faustman teaches that the advantages of combining the preservation solution with an immunosuppressive agent are two-fold - the preservation solution stabilizes and preserves the donor tissue and the enzyme reduces or inhibits graft rejection upon transplantation, while the immunosuppressive agent functions to avoid latent rejection. Moreover, Wang similarly recognizes the advantage of combining rapamycin with a preservation solution by teaching that it is envisioned that rapamycin can be included in the preservation fluid that is flushed or perfused through an explanted organ. One of ordinary skill in the art would have been motivated to formulate a composition comprising a composition comprising the immunosuppressive rapamycin micelle 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicant’s Arguments
Applicant argues that Danhier relates to targeting tumor cells or tumor vasculature and the claimed invention is a formulation for pre-treating an organ prior to transplantation. Applicant argues that the Examiner failed to provide a sufficient motivation to combine Danhier with the other cited references. Applicant argues that there is no evidence or rationale for a reasonable expectation of success. Applicant argues that the Examiner’s rationale relies on hindsight gained from the Applicant’s disclosure. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the deficiencies of the Danhier reference alone, the Danhier reference is not an anticipatory reference and was used in an obviousness rejection. Thus, Applicant’s arguments regarding the deficiencies of Danhier alone are 
In response to Applicant’s argument that there is not motivation to combine the references, MUSC teaches targeting the TRaM using endothelial targeted rapamycin micelles, and Danhier et al. teach that RGD is a. RGD targeting moiety that can be grafted on the surface of nanocarriers to target the nanocarriers to endothelial cells. Thus, one of ordinary skill in the art would be motivated to use RGD, as taught by Danhier, because RGD is taught in the art as a targeting moiety that can be grafted on the surface of nanocarriers for targeting the nanocarrier to endothelial cells. 
In response to Applicant’s argument that there is no expectation of success, obviousness does not require absolute predictability. Conclusive proof of efficacy is not required to show a reasonable expectation of success. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10, 12-16, 18-21, 43-44 and 46-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,428,331 in view of Faustman (WO 2016/057536 A1, published April 14, 2016). 
The instant claims are drawn to a formulation to pre-treat an organ prior to transplantation, comprising: a) a first composition comprising a therapeutically effective amount of an immunosuppressive agent encapsulated in a nanocarrier that comprises on its surface a targeting moiety; and b) a second composition comprising a preservation solution, wherein said targeting moiety is a peptide or peptidomimetic that binds Complement component 3 (C3) breakdown products and reperfusion epitopes, wherein the peptide or peptidomimetic comprises a Complement Receptor type 2 (Cr2) peptide or peptidomimetic; wherein the nanocarrier is a polymeric nanoparticle, micelle, or liposome.
The ’331 clams are drawn to a targeted nanocarrier, comprising an effective amount of an immunosuppressive agent encapsulated in a micelle that comprises on its surface a peptide or peptidomimetic that binds Complement component 3 (C3) breakdown products and reperfusion epitopes, a peptide or peptidomimetic that binds an integrin, or a combination thereof, wherein the peptide or peptidomimetic that binds C3 breakdown products comprises a Complement Receptor type 2 (Cr2) peptide or peptidomimetic; wherein the peptide or peptidomimetic that binds an integrin comprises the amino acid sequence Arg-Gly-Asp (RGD); and wherein the nanocarrier has a mean diameter of 10 nm to 15 nm. The specification of the ‘331 patent teaches that the compositions comprising the targeted micelle can be used in methods that circumvent the systemic side effects of immunotherapeutic and protect the organ graft by specifically delivering these medications directly to the endothelium of grafted tissues to reduce educe local injury, inflammation, allopresentation, and the harmful side effects associated with their systemic counterparts (See column 1). 
The ’331 claims do not teach wherein the targeted micelle is formulated with a second composition comprising a preservation solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition comprising the targeting rapamycin micelle of the ‘331 claims, with a second composition comprising a preservation solution, as taught by Faustman, because both compositions are taught by the prior art to be useful for reducing or inhibiting immune responses that occur following an organ transplant, thereby preventing graft rejection. Furthermore, Faustman teaches that immunosuppressive drugs, such 
Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that formulating the targeted rapamycin micelle of the ‘331 claims in combination with the preservation solution of Faustman, one would achieve a formulation that is suitable as an overall therapy for transplant rejection. 
Applicant’s Arguments
Applicant request that the rejection be held in abeyance.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.

New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 recite that the targeting moiety comprises the amino acid sequence RGD. This limitation is indefinite because newly amended claim 1 has been amended to delete that the targeting moiety binds an integrin and comprises the sequence RGD and the targeting moiety is now limited solely to a targeting moiety that binds C3 breakdown products and reperfusion epitopes and comprises a CR2 peptide or peptidomimietic. Does Applicant mean for the claim to encompass an RGD moiety in addition to the CR2 moiety? Clarification and/or correction is required. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646